Citation Nr: 0030831	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from April 1967 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied service 
connection for a back disorder.

REMAND

The veteran maintains that he injured his back doing sit-ups 
in basic training while in service.  His service medical 
records are essentially unavailable, but he has submitted 
copies of letters sent to his parents when he was in service 
that show his complaints of back problems.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the 
veteran.  This new legislation requires VA to notify the 
veteran when efforts to obtain evidence are unsuccessful.  
This notification must identify the records VA was unable to 
obtain, briefly explain the efforts made to obtain those 
records, and describe any further action that VA will take 
with respect to the claim.  This new law also requires VA to 
have the veteran undergo a VA medical examination or to 
obtain a medical opinion where appropriate in assisting the 
veteran in the development of his claim.  In this case, VA 
has the duty to provide further assistance to the veteran in 
the development of his claim for service connection for a 
back disorder.

The veteran maintains that he received treatment at the VA 
Medical Center (VAMC) in Wilmington, Delaware, from 1971 to 
1979.  The RO unsuccessfully attempted to obtain these 
records, but the record does not show that a negative reply 
was received from the VAMC.  Under the circumstances, the RO 
should make another attempt to obtain these records.  

The medical evidence indicates that the veteran has a low 
back disorder.  In this case, there is a duty to provide the 
veteran with additional assistance in the development of his 
claim for service connection for a back disorder by obtaining 
a medical opinion as to the etiology of his low back disorder 
under the provisions of the new law noted above.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request reports of the 
veteran's treatment in the 1970's from 
the VAMC in Wilmington, Delaware.  This 
request should specifically ask the VAMC 
to report the results of the search for 
these records.  If these records cannot 
be obtained, the RO should notify the 
veteran of the unsuccessful effort to 
obtain them, explain to him the efforts 
made to obtain them, and describe the 
further action that will be taken on his 
claim.

2.  The RO should send the veteran's 
claims folder to a VAMC for review by a 
physician in order to obtain an opinion 
as to the etiology of the veteran's low 
back disorder or disorders, including 
whether it is at least as likely as not 
that the veteran has a low back disorder 
that is related to an incident of 
service.  The physician should 
acknowledge review of the claims folder.  
The physician's review of the record 
should include not only recent data, but 
also medical reports in connection with 
the veteran's back problems in 1980-
including references to a preexisting 
condition at that time-and the veteran's 
description of his symptoms in his 
letters home.  The physician should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in this case.  If the 
physician cannot provide the requested 
information without examination of the 
veteran, the veteran should be scheduled 
for a medical examination.

3.  After the above development, the RO 
should review the claim for service 
connection for a back disorder.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


